Name: 81/788/Euratom, ECSC, EEC: Council Decision of 28 September 1981 appointing the members of the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-10-10

 Avis juridique important|31981D078881/788/Euratom, ECSC, EEC: Council Decision of 28 September 1981 appointing the members of the Court of Auditors Official Journal L 290 , 10/10/1981 P. 0020****( 1 ) OPINION DELIVERED ON 18 SEPTEMBER 1981 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). COUNCIL DECISION OF 28 SEPTEMBER 1981 APPOINTING THE MEMBERS OT THE COURT OF AUDITORS ( 81/788/EURATOM , ECSC , EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 78E THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 180 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 22 THEREOF , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), WHEREAS , ON THE FIRST APPOINTMENT OF MEMBERS OF THE COURT OF AUDITORS , FOUR OF THEM , CHOSEN BY LOT IN ACCORDANCE WITH ARTICLE 2 OF COUNCIL DECISION 77/656/EEC , EURATOM , ECSC OF 18 OCTOBER 1977 , WERE APPOINTED FOR A TERM OF OFFICE OF FOUR YEARS ONLY ; WHEREAS THE TERM OF OFFICE OF THESE MEMBERS SHOULD BE RENEWED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING PERSONS ARE HEREBY APPOINTED MEMBERS OF THE COURT OF AUDITORS FOR THE PERIOD 18 OCTOBER 1981 UP TO AND INCLUDING 17 OCTOBER 1987 : MR ALDO ANGIOI , MR PAUL GAUDY , MR ARNE K . JOHANSEN , MR MICHAEL N . MURPHY . ARTICLE 2 THIS DECISION SHALL TAKE EFFECT ON 18 OCTOBER 1981 . DONE AT BRUSSELS , 28 SEPTEMBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER